DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 06/02/2022 with traverse of Group I, claims 1-6 for further examination. Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	Applicant timely traversed the restriction (election) requirement in the reply filed on 06/02/2022. The traversal is on the ground(s) that because Group 1 is directed to a product, and Group 2 is directed to a process that is specifically adapted for the manufacture of said product, then all of the claims of Groups 1 and 2 should be found to have unity of invention because all of the claims relate to the product of claim 1 of Group 1. The Office Action contends that the tube for flowing a sealing coating of PVC material for an automobile is not a special technical feature that distinguishes over the disclosure of DeFillipi in further view of Suhara. Independent claim 1 specifies that "the base and the pipeline are formed by metal 3D printing". Claim 7 similarly specifies that "the preparation method comprising that metal 3D printing is used for the base and the pipeline". Neither DeFillipi nor Suhara disclose or suggest a product or process of manufacture of said product that includes a base and pipeline formed by metal 3D printing, such as is set forth in present claims 1 and 7. Further, claims 7 and 8 depend indirectly upon independent claim 1.
This is not found persuasive because: The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of complex flow tube of claim 1, this technical feature is not a special technical feature as it does not make a contribution over Suhara and DeFillipi in view of Suhara, (see detailed explanation and citations in rejection below). 
If it can be established that the feature is known in the art, there is a lack of unity a posteriori, since the feature is not a technical feature that defines a contribution over the prior art.  See PCT International Search and Preliminary Examination Guidelines Chapter 10 §§ 10.03-10.04.
For restriction procedure, see MPEP 1893.03
The requirement is still deemed proper and is therefore made FINAL.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 01/10/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.	Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As regards to claim 5, the formula is not legible and unclear what the remaining undefined variables are and what they represent. For examination purposes, examiner is interpreting the formula as D = sqrt (4G/πvρt). To correct this problem, amend claim 5 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim Rejections
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
8.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Suhara (US 2011/0204102 A1) hereinafter Suhara.
Regarding claim 1, the recitation “PVC material… PVC sealant… PVC gluing… automobile”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Suhara since Suhara meets all the structural elements of the claim and is capable of applying PVC material, PVC sealant, PVC glue to an automobile, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
As regards to claim 1, it is noted that the recitation “the base and the pipeline are formed by metal 3D printing” is a product-by-process limitation (as acknowledged by Applicant on page 7 of 8, first paragraph, in 06/02/2022 Remarks) and therefore a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since DeFillipi in view of Suhara apparatus is similar to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.
	As regards to claim 1, Suhara discloses a complex flow tube for fine sealing coating of an adhesive material for a workpiece (abs; fig 1-17), comprising a base 28 fixed to a mechanical arm 19, and a pipeline 23 connected to the base 28 capable of delivering a sealant, wherein the base 28 and the pipeline 23 are capable of being formed by metal 3D printing and the base 28 is detachably butted with an interface of an adhesive pump 24 mounted on the mechanical arm 19; and the adhesive pump 24 delivers the adhesive through the pipeline 23 to a part to be coated or sealed ([0002]-[0007]; [0056]-[0059]; fig 1-2b).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over DeFillipi ( US 2015/0367620 A1) hereinafter DeFillipi in view of Suhara (US 2011/0204102 A1) hereinafter Suhara.
Regarding claims 1-6, the recitation “PVC material… PVC sealant… PVC gluing… automobile”, this recitation is a statement of process expressions relating the apparatus to contents thereof and intended use which does not patentably distinguish over Suhara since Suhara meets all the structural elements of the claim and is capable of applying PVC material, PVC sealant, PVC glue to an automobile, if so desired, and does not add structure to the claim. Expressions relating the apparatus to contents thereof and intended use of a known apparatus does not give it patentable weight. See In re Thuau, 57 USPQ 324, CCPA 979 135 F2d 344, 1943. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus shows all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It is additionally noted that it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). Furthermore, “expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” See Ex parte Thibault, 164 USPQ 666,667 (Bd. App. 1969). Thus, the “inclusion of material or article worked upon does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 (USPQ 458, 459 (CCPA 1963)). Therefore, Examiner is disregarding any structural limitations to the apparatus based on process expressions relating the apparatus to contents thereof and the process intended to be used with the apparatus. See MPEP 2114 & 2115.
	As regards to claim 1, it is noted that the recitation “the base and the pipeline are formed by metal 3D printing” is a product-by-process limitation (as acknowledged by Applicant on page 7 of 8, first paragraph, in 06/02/2022 Remarks) and therefore a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since DeFillipi in view of Suhara apparatus is similar to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.
As regards to claim 1, DeFillipi discloses a complex flow tube for fine sealing coating of a PVC material for an automobile (abs; fig 1-10), comprising a base (see fig 1A below) fixed to a mechanical arm 12, and a pipeline (see fig 1A & 10A below) connected to the base (see fig 1A below) for delivering a PVC sealant 202, wherein the base (see fig 1A below) and the pipeline (see fig 1A & 10A below) are capable of being formed by metal 3D printing and the base (see fig 1A below) is detachably butted with an interface of a PVC gluing valve 30 mounted on the mechanical arm 12; and the PVC gluing valve 30 delivers the PVC sealant through the pipeline (see fig 1A & 10A below) to a part to be coated or sealed of the automobile 300 ([0003]; [0005]; [0021]-[0026]; [0030]-[0031]; [0033]; fig 1-10, 1A below & 10A below), however DeFillipi does not disclose a pump.
	Suhara discloses a complex flow tube for fine sealing coating of an adhesive material for a workpiece (abs; fig 1-17), comprising a base 28 fixed to a mechanical arm 19, and a pipeline 23 connected to the base 28 capable of delivering a sealant, wherein the base 28 and the pipeline 23 are capable of being formed by metal 3D printing and the base 28 is detachably butted with an interface of an adhesive pump 24 mounted on the mechanical arm 19; and the adhesive pump 24 delivers the adhesive through the pipeline 23 to a part to be coated or sealed ([0002]-[0007]; [0016]; [0024]-[0026]; [0035]; [0056]-[0059]; fig 1-2b). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a pump in the system of DeFillipi, because Suhara teaches the use of a pump in order to provide a means for providing a pressure to convey a fluid ([0016]; [0024]-[0026]; [0035]).


    PNG
    media_image1.png
    486
    663
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    481
    753
    media_image2.png
    Greyscale

As regards to claim 2, DeFillipi discloses a complex flow tube (abs; fig 1-10), wherein the pipeline (see fig 1A & 10A below clm 1) is divided into a feeding section (see 10A below clm 1), a transition section (see fig 10A below clm 1) and a discharge section (see fig 10A below clm 1) sequentially according to the flow direction of the PVC sealant; the feeding section (see fig 10A below clm 1) is a tapered passage (see 10A below clm 1), an inner diameter thereof gradually decreasing (see fig 10A below clm 1) along a flow direction of the PVC sealant from drums 60/62; the discharge section (see fig 10A below clm 1) has a “7”-shaped structure as a whole (see fig 10A below clm 1), and is composed of a straight pipe section (see fig 10A below clm 1) and a bent section (see fig 10A below clm 1); and an axis of the transition section (see fig 10A below clm 1) intersects an axis of the straight pipe section at an included angle of 35° to 45° (see fig 10A below clm 1), and the axes of the straight pipe section and the bent section are perpendicular to each other ([0003]; [0005]; [0021]-[0026]; [0030]-[0031]; [0033]; fig 1-10, 1A below clm 1 & 10A below clm 1).
As regards to claim 3, DeFillipi discloses a complex flow tube (abs; fig 1-10), wherein rounded corner transition is employed at the joints among the feeding section (see fig 10A below clm 1), the transition section (see fig 10A below clm 1), the straight pipe section (see fig 10A below clm 1), and the bent section (see fig 10A below clm 1) to reduce a flow resistance of the PVC sealant ([0003]; [0005]; [0021]-[0026]; [0030]-[0031]; [0033]; fig 1-10, 1A below clm 1 & 10A below clm 1).
As regards to claim 4, DeFillipi discloses a complex flow tube (abs; fig 1-10), wherein a rectangular discharge port 10 is formed at an end sidewall of the bent section (see fig 10A below clm 1); and an opening direction of the rectangular discharge port 10 is located inside the “7”-shaped structure ([0003]; [0005]; [0021]-[0026]; [0030]-[0031]; [0033]; fig 1-10, 1A below clm 1 & 10A below clm 1).
As regards to claim 5, DeFillipi discloses a complex flow tube (abs; fig 1-10), wherein an inner diameter of the transition section (see fig 10A below clm 1) and the discharge section (see fig 10A below clm 1) can be based on a flow design formula and an actual gap size when coating, the transition section (see fig 10A below clm 1) and the discharge section (see fig 10A below clm 1) are designed to have an inner diameter and a wall thickness ([0003]; [0005]; [0021]-[0026]; [0030]-[0031]; [0033]; fig 1-10, 1A below clm 1 & 10A below clm 1), however DeFillipi does not disclose wherein D = sqrt (4G/πvρt), where D is an inner diameter of the pipeline (see fig 1A & 10A below), G is a total discharge weight, v is a discharge speed, and t is a discharge time; and according to the formula are designed of 1.50 to 1.60 mm and of 0.10 to 0.25 mm, respectively.
Although DeFillipi does not explicitly disclose the claimed dimensional relationship of the inner diameter and wall thickness with an inner diameter of the pipeline, a total discharge weight, a discharge speed, and a discharge time, resulting in the claimed equation, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the system of DeFillipi to have the inner diameter and wall thickness recited in the claim resulting in the claimed equation and would involve only routine skill in the art and therefore is not expected to alter the operation of the device in a patentably distinct way as the inner diameter and wall thickness (relative dimensions) are considered engineering aspects of an apparatus, not problems or sources of problems to be solved. In addition, it is the position of the examiner that the disclosure provides no evidence of criticality with regard to the relative dimensions of the inner diameter and wall thickness.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.   In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regards to claim 6, DeFillipi discloses a complex flow tube (abs; fig 1-10), wherein the feeding section (see fig 10A below clm 1), the transition section (see fig 10A below clm 1), the straight pipe section (see fig 10A below clm 1), and the bent section (see fig 10A below clm 1) are of a one-time forming structure when assembled ([0003]; [0005]; [0021]-[0026]; [0030]-[0031]; [0033]; fig 1-10, 1A below clm 1 & 10A below clm 1).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717